Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 20-21 are objected to because of the following informalities: 
In claim 20, on line 2, “retaining to” should be “retaining rod to” and “the retaining” should be “the retaining rod".  
In claim 21, line 1, “claim 19” should be “claim 20”. This claim recites back to the stored potential energy present in claim 20 and not claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silba in view of either Askari (2012/0107066) or Sus et al. (2011/0195167) and in view of Fiss (1652619). 
For claim 1, Silba (4135596) discloses a vehicle comprising: a tank (12,13); a hose holder connected to the vehicle and positioned adjacent to the tank, wherein the hose holder includes a hose carrying bed (tray 44 with sides 46,48); a retaining rod (76) connected to the hose holder, wherein the retaining rod extends over the hose carrying bed (as seen in FIG.3, below).  

    PNG
    media_image1.png
    293
    747
    media_image1.png
    Greyscale

Silba lack the catch as recited. Both Askari and Sus et al. teach the use of providing retaining rods with ends formed to attach to catches. Specifically, as seen in FIG.3 (below, left) Sus et al. (2011/0195167) teach retaining rods (50,52) each having a loop (54) formed at ends (58) thereof to mount mounting member to brace (44). Likewise, Askari provides retaining rod (206) as seen in FIG.3 (below, right) with attachment member (214,216) at opposing ends thereof to allow for attachment of the retaining rods to attachment features (222,223). 


    PNG
    media_image2.png
    249
    384
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    401
    505
    media_image3.png
    Greyscale


Fiss provides for a catch device on an outer side wall of a holder (as seen in FIG.1, below). The catch (29) extends from the outer side wall and allows for a retaining device (cover 27) to be removably attached thereto. 

    PNG
    media_image4.png
    316
    764
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have included on the second side wall of Silba a catch as taught by Fiss and to have further provided the end of retaining rod of Silba with a loop or attachment member as taught by Sus et al. or Askari, respectively, to allow the rod to be removably attached thereto the catch in order to lock the rod in place, prevent unwanted removal thereof (theft), and for redundancy and added security when holding the hoses. 
For claim 3, the retaining rod is moveable between an open position and a closed position, and wherein the retaining rod (of Silba, as modified) is releasably attached to the catch.  
For claim 4, the retaining rod includes a first end, a second end opposite the first end, an attachment assembly (loop or attachment member) that defines the second end, and wherein the attachment assembly is removably attached to the catch.  
For claim 6, the hose holder includes an anchor (74) carried by the first side wall, wherein the anchor retains the retaining rod.  
For claim 10, a spring bias (98) is provided for moving the retaining rod from the closed position to the open position.  
For claim 12, a central vertical plane extends through hose holder bed, wherein the retaining rod extends at least to the central vertical plane when in the open position.  
For claims 13-17, and 19, the combination of references (Silba, as modified above) inherently discloses the method claimed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silba, as modified, in view of Dahlin (5941665). 
For claim 5, Silba, as modified, lack the attachment assembly including a closed hook that is removably attached to the catch, a feature which is well known from Dahlin, FIG.5.

    PNG
    media_image5.png
    277
    480
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the attachment of Silba, as modified, to include a closed hook as taught by Dahlin as an obvious expedient and in order to more securely provide for the attachment with a catch. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Claims 7-9, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Silba, as modified and applied above, and further in view of Kalavitz. 
Silba, as modified, discloses the retaining rod controlled via damper and fails to include instead a retaining rod manufactured of a flexible material such as fiberglass. 
Kalavitz (2014/0054437) teaches a flexible rod of fiberglass (18) which can be provided in tie-down configuration (FIG.2) where one end of the rod is secured to support structure (14). 

    PNG
    media_image6.png
    221
    549
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the rod of Silba, as modified, with that of a flexible fiberglass rod as taught by Kalavitz in order to eliminate the need for the damper and air cylinder and simplify the secured of the hoses. 
Silba, as modified, further is silent on the anchor including an aperture as recited, taught by Kalavitz (see slot 48 of FIG.3) with a portion of the rod extending through the aperture (slot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the anchor of Silba, as modified, with a slot (aperture) as taught by Kalavitz in order to both maintain the rod in an upright position when open or detached from the catch while allowing the rod to flex or bend back into a stored positioned to engage with the catch. 

Allowable Subject Matter
The indicated allowability of claims 2-21 set forth in the previous office action is withdrawn in view of the newly discovered reference(s) to Sus et al., Askari, and Fiss. 
Rejections based on the newly cited reference(s) are set forth above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616